                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       LUFKIN DIVISION

ELDRIDGE NICKSON, ET AL.                         §

VS.                                              §       CIVIL ACTION NO.        9:18-CV-172

MELENDA COLE, ET AL.                             §

                           MEMORANDUM OPINION AND ORDER

       Plaintiffs Eldridge Nickson, Judy Bogany, and the Estate of Antwaun Bogany filed this civil

rights action pursuant to 42 U.S.C. § 1983 against Melenda Cole; Polk County, Texas; the Polk

County Sheriff’s Department; Sheriff Kenneth Hammack; Brent Phillips; Anthony Clevenger; Jailers

Jenkins, Skarpa, and Wright; unknown medical providers; and unknown jailers.

                                 Defendants’ Motions to Dismiss

       The Polk County Sheriff’s Department has moved for dismissal, alleging that it does not have

the capacity to sue or be sued because it has no jural existence. Polk County has also moved to

dismiss the official capacity claims against the individual defendants because those claims are

actually against Polk County.

                                              Analysis

       The capacity of an entity to sue or be sued is determined by the law of the state in which the

district court is held. FED. R. CIV. P. 17(b). There is no evidence that Polk County has taken steps

to grant their Sheriff’s Department with jural authority. Thus, the Polk County Sheriff’s Department

is not a legal entity capable of being sued. See Darby v. Pasadena Police Dep’t, 939 F.2d 311, 314

(5th Cir. 1991) (holding that a lawsuit brought against the Pasadena Police Department was subject

ot dismissal because the entity had no jural existence); Cleveland v. Liberty County Sheriff’s Dep’t,
No. 1:13-CV-20, 2014 WL 11858157, at *3 (E.D. Tex. May 5, 2014) (holding that the Liberty

County Sheriff’s Department is not a legal entity that has the capacity to be sued).

        The official capacity claims against defendants Hammock, Phillips, Clevenger, Cole, Jenkins,

Skarpa, and Wright are, in essence, claims against Polk County. See Brumfield v. Hollins, 551 F.3d

322, 331 n. 9 (5th Cir. 2008). Therefore, the claims against the individual defendants in their official

capacities should be dismissed. It is accordingly

        ORDERED that defendants’ motions to dismiss the claims against the Polk County Sheriff’s

Department (document no. 3) and the claims against the individual defendants in their official

capacities (document no. 4) are GRANTED.


         So Ordered and Signed
         Sep 6, 2019




                                                   2
